Citation Nr: 1736202	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an October 2009 hearing before the Board, the Veteran raised the issue of entitlement of a TDIU.  The Board in its March 2010 decision, in pertinent part, remanded the issue of TDIU for proper development.  In its last remand in December 2013, the Board again remanded TDIU in order to refer the matter to the Director of Compensation Service for consideration.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an extraschedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to secure and maintain substantially gainful employment due to service-connected disabilities, and that therefore, a TDIU is warranted.  

A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: chondromalacia patella of the right knee (currently rated at 20 percent); chondromalacia patella of the left knee (currently rated at 20 percent); degenerative joint disease of the right knee (currently rated at 10 percent); degenerative joint disease of the left knee (currently rated at 10 percent); and post traumatic arthritis of the right thumb (currently rated at 10 percent).  The total disability rating is 60 percent. 

Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities render the Veteran unable to secure and follow substantially gainful employment.  Although the Board may not assign an extraschedular rating in the first instance, it may assign one on appeal of a determination by the Director of Compensation Service.  Accordingly, in December 2013, the Board remanded to obtain consideration from the Director on this matter.

In accordance with procedure, in April 2015, the Nashville RO Veterans Service Center Manager wrote a memorandum to the Director of Compensation Service regarding extraschedular consideration.  She reviewed the 2010 and 2013 VA examinations of record, including the examiner's opinions regarding the Veteran's ability to maintain substantially gainful employment, considered the Veteran's employment and education history, and ultimately recommended that a grant of extraschedular TDIU be provided in this case.  

In April 2017, the Director of Compensation Service conducted an administrative review of this case and decided not to concur with the recommendation to grant TDIU benefits.  She reviewed VA examinations from 2011 and 2013 and wrote the following:

[T]he Veteran has a very mild limitation of motion of each knee.  No instability or ankylosis was found.  No surgical procedures have been performed in the past six years.  Motor strength of the lower extremities was found to be normal on the examinations.  The opinions indicated that the Veteran was capable of sedentary employment.  Medical evidence does not show any significant functional deficits due to the right thumb arthritis.

A review of all available evidence does not reveal any hospitalizations, physical therapy, emergency room visits, or intensive treatment programs for the Veteran's bilateral knee disabilities or right thumb arthritis . . . .  None of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevents all types of gainful employment.

On review of the evidence of record, the Board is unpersuaded by the Director of Compensation's determination for several reasons.  First, she did not give due consideration to the Veteran's education and employment history.  She made a judgment regarding the Veteran's physical impairment and accepted the VA examiners' opinions indicating that the Veteran was capable of sedentary employment without explanation of whether unemployability exists based on factors such as level of education, special training, and previous work experience.  

Second, the Director appears to conflate the standard for obtaining an extraschedular rating under 38 C.F.R. § 4.16(b) with an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) when she focused on how "available evidence does not reveal any hospitalizations, physical therapy, emergency room visits, or intensive treatment programs . . . ."  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

Finally, the Director did not review the entire medical and lay evidence of record, much to the Veteran's detriment.  She very much focused on VA examinations from 2011 and 2013.  

For these reasons, the Board does not assign probative value to the Director of Compensation's adverse determination.  Although the Board may not award a TDIU on an extraschedular basis without the Director's decision, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (finding that the Director's decision denying or awarding an extraschedular rating is in essence the de facto decision of the agency of original jurisdiction and, as such, is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review).  Instead, the Board finds that the persuasive evidence of record includes the Veteran's VA treatment records from 2006, VA examinations, the Veteran's credible testimony, and the Veteran's employment and education background.

In July 2006, the Veteran indicated that he could not perform his job.  He had trouble with excess weight-bearing, standing, walking, squatting, and knee bending.  
At the January 2007 VA examination, the Veteran stated that he was able to work because he could sit down with the machinery he has to work with; if he were to stand up and work, he would not be able to do it.

The Board notes in May 2007 the Veteran obtained a Certification of Health Care Provider from a VA examiner in accordance with the Family and Medical leave Act (FEMLA).  In the pertinent part of this certification the VA examiner states: "Because he needs narcotic medication from adequate pain control during bad flares, he cannot operate or be around dangerous machinery.  Any dangerous task requiring sustained attention would be difficult while using narcotics for pain control."

In October 2008, the Veteran stated that he cannot do his job because his legs give out.  He has a hard time squatting, prolonged walking and standing.  The examiner noted that it is difficult for the Veteran to perform heavy type of duty; light duty or sedentary duty is more appropriate.

In October 2009, at the Board hearing where the TDIU issue was first raised, the Veteran indicated that he was currently working at a temporary position, he has only done physical work his whole life, and he has not done any clerical work or anything related to clerical work.

In April 2010 the Veteran reported that he last worked in September 2007 where he was a material handler.  He states that he had to leave his job due to his disability and he has since applied for two other jobs.  Regarding his education, the Veteran states he finished high school, but he has not received any post-secondary education.

In a June 2010, a VA examination was provided to the Veteran to determine the effect his knee disabilities have on his ability to sustain gainful employment.  In this regard, the examiner stated:

Under optimal conditions, veteran's right and left knee chondromalacia patella at least as likely as not enables gainful employment.  [...]  Physical demand work may be problematic for veteran if tasks require bending, twisting, stopping, lifting, or climbing with some degree of frequency.  Sedentary work tasks are possible if work environment is relaxed and permit use of stronger pain control medication with ability to move about as needed.  If these facts are not permitted then the veteran will have problems with obtaining and sustaining meaningful gainful employment.

At a December 2011 VA examination for his hand and finger, the examiner noted that the Veteran's service-connected right thumb disability impacts his ability to work.  The Veteran stated that he had trouble holding a pen.  The examiner noted that the Veteran is right hand dominant and his thumb condition limits his ability to perform fine motor activities with the right hand.

In July 2013, the Veteran was provided another VA examination on his knee disabilities.  In this examination the VA examiner indicates how the Veteran's knee disabilities impact his employability and states:

Veteran verbalizes that sometimes due to his knees he cannot even get out of the bed due to his knees.  He says that he has good days and bad days and that the bad days hamper him from being able to work.  However, the Veteran should do well in a more sedentary profession.

While the VA examiner from July 2013 states that sedentary work is possible for the Veteran and VA examiner in June 2010 lists certain conditions that would allow sedentary work including the use of stronger pain control medication, the theoretical ability of the Veteran to perform some unidentified sedentary occupation also is insufficient to find against the claim.  The TDIU criteria include a subjective standard.  VAOPGCPREC 75-91.  The mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Considering the Veteran's occupation history is limited to physical work and his education is limited to high school and he does not have any clerical experience, the Board finds that the Veteran's education and training have not realistically prepared him for many productive sedentary occupations.  The Board agrees with the Nashville RO Veterans Service Center Manager and finds that the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment.

Accordingly, the Board finds that the evidence is in favor of the assignment of a TDIU rating on an extraschedular basis.  With resolution of all reasonable doubt in favor of the claim, the Board finds that a TDIU rating is warranted.


ORDER

A TDIU on an extraschedular basis is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


